On February 14,2007, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, for placement in the WATCh Program, followed by a five (5) year suspended sentence to the Montana State Prison, for the offense of Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a felony; and Count II: A commitment to the Lewis and Clark County Jail for a period of one (1) year, with all but fourteen (14) days suspended for the offense of Driving After Having Been Adjudged a Habitual Traffic Offender, a misdemeanor. The Counts shall run concurrently with each other. Upon successful completion of the WATCh Program, the remaining portion of defendant’s 13-month sentence to the Montana Department of Corrections shall be suspended.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the exception of Condition #2 as set forth in the Judgment of February 14, 2007. Condition #2 shall be modified to provide that the defendant complete the GED as deemed necessary or appropriate by his supervising officer.
*60DATED this 22nd day of May, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.